OFFICE    OF THE   AlTORNEY     GENERAL     OF TEXAS
                                   AUSTIN




Hr. a: a. Dolly
nor OrooiawAlt
ThsUnl.vor~~ity
              of Tezar
Auuetinj Texas

Dear alrr                       OP*~LO~ a~,..   o-7189




                                                       ~raqurstlng an
opinion      on tho                                     a411it deorerary to
s4t   6tlt   your IO                                    quote only the
tir8t,,~                                               we think stats the
queetion      at ibb

                                           tfully   ‘requested   upon




              %I oonrmction with the foregofag   quratlca.,
              your attantton 16 direotad to ~subseotion2
              or the general prOvIsIons or the present
Mr. J. C. Dolly, pa&e 2


     appropriation bill gove+=nlngt&e payment of
     salaries theraunder.W
          Subsection 2 ofthe general appropriation bill is
found on page SG$ of the General and Special Laws, 49th Legis-
lature, Regular Session, 1945, and reads ln part as follows:
           "Subseotion 2. Salary Provisions. No salary
    appropriation herein shall be supplgaented
    out   or student ree fuss,  dormFt0ry rude,  or
    local funds except out of the Pure Feed Funds
    at the Agrioultural and Meohanioal College or
    out 0r fund8 reoeived from the United states
    Government or Its agenaies, unlese 90 ordered
    by the governing board of the inatltution to
      whiohatoh salary or salaries apply, at a regular
    meeting with at least a laajorltyofthe membera
    or  such  board present, e&d such order shall be
    entered in the minutes or.said board and shall
    set forth the reasons thereror.
         "No fulltims instruotional salary as itemized
    herein shall be increased from any fund, exoept
    from the Pure Feed Fund at the Aarloultural an&
    Meeohanioal'Collegeor from funds‘-reoeivedfrom
    the United States Government or its agenaies.
    to sn amount in ~10088 or the maximum salary
    provided herein for positions or sllailarrank
    in the same Institution, unless the ataxiaum
    salary or higher salary WAS legally paid in
    the preoediug biennium in whioh ease the salary
    may be supplemented not toacoeod lO$. It Is
    further provided that oompenaa@lon for oorres-
    pondenoe and/or errtensionteaohing as provided
    herein and compensation rrom bequests and girts
    shall be exoluded from the salary limitation in
    this paragraph. The rate of the salary paid
    an employee of any institution named herein
    ror services during a suauaersession shall not
    exceed the salary rate paid the employee for
    the same or similar servioes in that Institution
    during the longmssion."
          In order to determine the intenticm of the 49th Leg-
islature in plaolng the exoeption which ws have underlined In
subseotlon 2 of he general appropriation bill quoted above,
we think it necessary to oompare It with the sitilar provision
in the appropriation for eduoational institutions by the 48th
Mr. J. C. Dolly, page 3


Legislature, On page 878 of the Regular Session laws, 48th
Legislature, we find the r0ii0ting provioion:
          "Subseation (2). Salary Provisions. NO salary
     appropriated herein shall be supplemented out
     of student fee funds,dormitory funds, or local
     funds, exoept out ofthe Pure Feed.Fund at the
     Agrioultural and Meohanical College or out of
     funds reoeivad from the United SEatea Government
     or its agencies, unless EQ oraered by the epverning
     board of the institution towhich such salary or
     salaries apply, at a regular meeting with at least
     a majority ofthe members of such board present,
     and suoh order shall be entered in theminutes of
     the prooeedings of said board and shall set forth
     fully the reasons therefor.   No full time in
     structional salary as itemized herein shall be
     -ted     to sxoeed an amount above the maximum
                              as herein Itemized to be
     aoorooriated from the General Revenue Fund of
     the State'forthe particular institution to
     which aaid salary or salaries aooly. unless the
     e                        received in vhioh ease
           dlustment mav be made not to exoeed ten
     UO) oer oent above suchmaxlmum salary so re-
     geived. * * *"
          It will be noted that the exception oontalned ln para-
graph 2 of subseotion 2, General Provisions of the Appropriation
Aot ror Educational institutions, 49th Legislature, is not
found in the above quotation. We think it clear that no
authority existed, byreason of the provisions quoted.+nedi-
ately above, to increase a full.Ume instruotimal salary in
an amount in excess of 10% above the maximum full proressor's
salary as itemized in the Aot. The 49th Legislature was evi-
dently consoious of this fact and we believe the exception,
i.e. "* . . except from . . . funds received from the United
States Government or itsagenoies. . ." was placed in tha Aot
for the specific purpese of excluding the funds ao reoeived
from the provisions l~liniting
                             salary adjustments to lO$ above
the amount aouually reaeived during the preoeding blenniu.
          You are advised, therefore, that it is the considered
opinion of this department that the Board of Regents have legal
authority to increase the salaries of full time Instructional
positions to an amount greater than lodjo,
                                         if and only if, the
.




    Mr. J. C. Dolly, page 4


    needed     hnds  for such increases are derived solely from funds
    reaelvsd     from the United States Goverrment or Its agencies.
                  Trusting   the   above   satisfaotorily answers your in-
    W-Y,       we are                 ~-


                                                 Yoill-s   very   truly

                                                 ATTCRNEYGENERALOF TEXAS


                                                 BY (aignea)
                                                                  E. M. DeGeurln
                                                                       Assistant




    BPF'ROVXDAF'R 10, 1946
    (signed) Grover Sellers
    A!l!TORNFi
             0ENFS.U OF TEKAS


    APPROVED:
    Opinion Oommlttee
    By J. C. D., Chairman